     Case 2:17-cv-00137-JAM-DB Document 35-1 Filed 09/03/19 Page 1 of 6


   LAW OFFICES OF JOHN L. BURRIS
 1 JOHN L. BURRIS, Esq., (SBN 69888)
 2 LATEEF H. GRAY, Esq., (SBN 250055)
   Airport Corporate Centre
 3 7677 Oakport Street, Suite 1120
   Oakland, California 94621
 4 Telephone: (510) 839-5200
   Facsimile: (510) 839-3882
 5 john.burris@johnburrislaw.com
 6 lateef.gray@johnburrislaw.com
 7 LAW OFFICES OF JOHN L. BURRIS
   K. CHIKE ODIWE, Esq., (SBN 315109)
 8 9701 Wilshire Blvd., Suite 1000
   Beverly Hills, California 90212
 9 Telephone: (310) 601-7070
   Facsimile: (510) 839-3882
10 chike.odiwe@johnburrislaw.com
11
   Attorneys for Plaintiff
12 JASON ANDERSON
13
                                  UNITED STATES DISTRICT COURT
14
                                EASTERN DISTRICT OF CALIFORNIA
15
16 JASON ANDERSON,                                     Case No. 2:17-cv-00137-JAM-DB

17                              Plaintiff,             DECLARATION OF LATEEF H. GRAY
            vs.                                        IN SUPPORT OF PLAINTIFF’S
18                                                     OBJECTION AND OPPOSITION TO
   CITY OF VALLEJO, a municipal corporation;           DEFENDANTS’ EX PARTE APPLICATION
19 ROBERT HERNDON, individually and in his
   capacity as a Police Corporal for the Vallejo
20 Police Department; JAMES MELVILLE,
   individually and in his capacity as a Officer for
21 the Vallejo Police Department; JOSEPH
   COELHO, individually and in his capacity as a
22 Officer for the Vallejo Police Department; and
   DOES 1-50, inclusive, individually, jointly
23 and severally,
24                              Defendants.

25
26
27

28
                                                              Case No. 2:17-cv-00137-JAM-DB
     DECLARATION OF LATEEF H. GRAY IN SUPPORT OF PLAINTIFF’S OBJECTION AND OPPOSITION
                          TO DEFENDANTS’ EX PARTE APPLICATION
     Case 2:17-cv-00137-JAM-DB Document 35-1 Filed 09/03/19 Page 2 of 6



 1      I, LATEEF H. GRAY, do declare and say:
 2          1)     I am an attorney licensed in the State of California and admitted to practice before
 3 the United States District Court for the Eastern District of California. My firm represents Plaintiff
 4 Jason Anderson
 5          2)     Prior to the filing of Defendants’ Motion for Summary Judgment, Defendants never
 6 sought to meet and confer pursuant to the Court’s order (Dkt #3-2), which was issued on January
 7 23, 2017.
 8          3)     Defendants cite to a March 19, 2019 email (Exhibit A to Declaration of Mr. Smyth
 9 (Dkt #33-1) as evidence that Defendants were seeking to meet and confer regarding their Motion
10 for Summary Judgment. However, this email has nothing to do with meeting and conferring for
11 summary judgment purposes. In fact, summary judgment is not even mentioned in this email.
12 Rather, this email pertains to Defendants’ failure to produce Defendants’ Internal Affairs files and
13 whether Plaintiff would be producing any new witnesses.
14          4)     Defendants cite to an April 8, 2019 email (Exhibit B to Declaration of Mr. Smyth
15 (Dkt #33-1). Like the previously cited email, this email is not a meet and confer regarding
16 Defendants’ Motion for Summary Judgment. Rather, it pertains to Defendants’ belief that they
17 should not have to produce Defendant Melville’s Internal Affairs file.
18          5)     Defendants cite to an April 23, 2019 email (Exhibit C to Declaration of Mr. Smyth

19 (Dkt #33-1), as evidence that Defendants were seeking to meet and confer regarding their Motion
20 for Summary Judgment. However, contrary to Mr. Smyth’s assertions, in that email, there is no
21 mention of meeting and conferring on a possible motion for summary judgment. In fact, the
22 words “summary judgment” or any such variations are not mentioned any where in the email.
23 Other than discussing Defendants’ belief that Defendant Melville should be dismissed, nowhere in
24 this email does Mr. Smyth evidence any intent to meet and confer regarding a possible motion for
25 summary judgment or any of the substantive issues contained in Defendants’ Motion for Summary
26 Judgment.
27          6)     Defendants also cite to a May 29, 2019 phone call between Mr. Smyth and me.

28
                                             2                       2:17-cv-00137-JAM-DB
           DECLARATION OF LATEEF H. GRAY IN SUPPORT OF PLAINTIFF’S OBJECTION AND
                    OPPOSIITION TO DEFENDANTS’ EX PARTE APPLICATION
     Case 2:17-cv-00137-JAM-DB Document 35-1 Filed 09/03/19 Page 3 of 6



 1 Contrary to Mr. Smyth’s assertions, the discussion centered around, whether Plaintiff would be
 2 willing to accept Defendants’ Rule 68 offers, which Plaintiff declined to do. Additionally, the
 3 only discussion about any evidence pertained to Plaintiff’s medical records and Mr. Smyth’s belief
 4 that the medical records corroborated Defendants’ Rule 68 offers. There was no mention of a
 5 summary judgment motion, let alone discussion about any of the substantive arguments contained
 6 in Defendants’ Motion for Summary Judgment. Simply put, none of the issues raised in
 7 Defendants’ Motion for Summary Judgment were discussed during this conversation.
 8          7)     On July 3, 2019, Defendants’ Counsel, Mr. Timothy Smyth, emailed Plaintiff’s
 9 counsel, and stated, “If you intend to file a MSJ for any purpose please let me know so we can
10 meet and confer on this subject.” (Smyth Decl., para 12; Ex. E to Smyth Decl.) As Plaintiff was
11 not intending to file a motion for summary judgment, there was no need for Plaintiff’s counsel to
12 formally respond to Mr. Smyth’s email.
13          8)     Moreover, Plaintiff responded to Mr. Smyth’s question regarding whether Plaintiff
14 would be filing a motion for summary judgment, as in the July 3, 2019 Joint Mid-Litigation
15 Statement (Dkt #26), which was reviewed by and filed by Mr. Smyth, Plaintiff was clear that
16 the only future motions he intended to file were motions in limine. In addition, Defendants
17 indicated that they intended to file a Motion for Summary Judgment/Adjudication on or before
18 August 13, 2019.

19          9)     Between July 4, 2019 and August 6, 2019, Defendants, with knowledge that they
20 were filing a Motion for Summary Judgment, never contacted Plaintiff, in any manner, to meet
21 and confer per this Court’s order.
22          10)    In fact, between July 4, 2019 and August 6, 2019, when Defendants filed their
23 Motion for Summary Judgment, the only communication between the parties was a July 25, 2019
24 email, with a meet and confer letter attached, from Plaintiff’s counsel to Defendants’ counsel
25 regarding issues with Defendants’ “unretained” experts. Attached hereto as Exhibit A is a true and
26 correct copy of the email sent by Plaintiff’s counsel.
27          11)    On August 6, 2019, Plaintiff was shocked to learn that Defendants had filed their

28
                                             3                       2:17-cv-00137-JAM-DB
           DECLARATION OF LATEEF H. GRAY IN SUPPORT OF PLAINTIFF’S OBJECTION AND
                    OPPOSIITION TO DEFENDANTS’ EX PARTE APPLICATION
     Case 2:17-cv-00137-JAM-DB Document 35-1 Filed 09/03/19 Page 4 of 6



 1 Motion for Summary Judgment, as, per this Court’s order, Plaintiff knew that Defendants, the
 2 moving parties, were supposed to initiate an in-person meet and confer to try to resolve any issues
 3 related to the Motion for Summary Judgment. However, even though the filing was in direct
 4 contravention of this Court’s order, Plaintiff felt compelled to timely file an opposition, as failing
 5 to do so would be akin to submitting on Defendants’ motion.
 6          12)     On August 28, 2019, Plaintiff’s counsel was in a deposition and was unable to
 7 return Defense counsel’s call. Contrary to what is written in the declaration accompanying the ex
 8 parte application, Defense counsel’s emails make no mention of “dismissal of any Defendants or
 9 causes of action”. The gist of the emails is that Defendants would be reaching out to the Court for
10 ex parte relief. However, Plaintiff’s counsel, in trying to operate in good faith and respond timely,
11 instructed his paralegal, Ms. Cindy Cox, to reach out to Defense counsel, Mr. Smyth, to, among
12 other things, inform him that Plaintiff’s counsel would be calling him tomorrow.
13          13)     On August 29, 2019, I spoke with Mr. Smyth. During that conversation, Mr.
14 Smyth admitted that he had not met and conferred, in direct contravention of this Court’s order,
15 and made it clear that he had not read this order until after the Court issued its minute order on
16 August 28, 2019 (Dkt #31).
17          14)     Additionally, I informed Mr. Smyth that Plaintiff was not in a position to stipulate
18 to Defendants’ request for an extension, as doing so would be prejudicial to Plaintiff.

19          15)     I also told Mr. Smyth that Plaintiff was well aware of the moving party’s need to
20 initiate an in-person meet and confer prior to filing a Motion for Summary Judgment and had
21 waited patiently for Defendants’ counsel to initiate such a meet and confer prior to filing its
22 Motion for Summary Judgment. I also informed Mr. Smyth that Plaintiff’s counsel was ready,
23 willing and able to meet and confer, pursuant to this Court’s order, prior to Defendants filing of
24 their Motion for Summary Judgment.
25          16)     I reiterated to Mr. Smyth that, prior to August 6, 2019, Plaintiff’s counsel was
26 waiting for Mr. Smyth to contact them regarding meeting and conferring on the Motion for
27 Summary Judgment and was wholly surprised when Defendants filed their Motion for Summary

28
                                             4                       2:17-cv-00137-JAM-DB
           DECLARATION OF LATEEF H. GRAY IN SUPPORT OF PLAINTIFF’S OBJECTION AND
                    OPPOSIITION TO DEFENDANTS’ EX PARTE APPLICATION
     Case 2:17-cv-00137-JAM-DB Document 35-1 Filed 09/03/19 Page 5 of 6



 1 Judgment without meeting and conferring per this Court’s order. I also informed Mr. Smyth that
 2 as the moving party, the burden was solely on Defendants to initiate the in-person meet and confer
 3 regarding the summary judgment motion.
 4          17)    Contrary to Mr. Smyth’s assertions, I never refused to meet and confer. Instead,
 5 during the August 29, 2019 phone conversation, I told Mr. Smyth that all meet and confers
 6 regarding the Motion for Summary Judgment should have taken place before August 6, 2019.
 7 Moreover, during this conversation, Mr. Smyth never brought up any of the substantive issues
 8 contained in the Motion for Summary Judgment and only attempted to get me to stipulate to an
 9 extension of time, which I politely declined to do.
10          18)    Also, during this conversation, Mr. Smyth admitted that he had neglected to
11 respond to Plaintiff’s July 23, 2019 meet and confer correspondence regarding Defendants’
12 “unretained” experts. Mr. Smyth indicated that he believed the issues Plaintiff raised in the letter
13 were valid and that having one of the “unretained” experts testify to certain issues would be
14 “cumulative” to testimony from Defendants’ Police Practices Expert.
15          19)    During this conversation, both parties indicated a willingness to continue settlement
16 discussions and engage in a settlement conference if need be. I informed Mr. Smyth that I would
17 send him a formal demand during the next week, to which Mr. Smyth indicated that he would be
18 amenable.

19          20)    It should be noted that during the entirety of this litigation, the only inquiries Mr.
20 Smyth ever made about dismissal were related to Defendant Melville. At no point during this
21 entire litigation did Mr. Smyth ever indicate that he would be moving to dismiss causes of action
22 against any Defendant based on any of the substantive issues raised in Defendants’ Motion for
23 Summary Judgment.
24          21)    Also, Defendants strategically waited until August 6, 2019 at 6:13 p.m. to file their
25 Motion for Summary Judgment; the last day set by this Court for dispositive motions filings and
26 after normal business hours. As such, Defendants should not now be rewarded for gamesmanship
27 gone awry by being allowed any relief, including additional time, as doing so would be extremely

28
                                             5                       2:17-cv-00137-JAM-DB
           DECLARATION OF LATEEF H. GRAY IN SUPPORT OF PLAINTIFF’S OBJECTION AND
                    OPPOSIITION TO DEFENDANTS’ EX PARTE APPLICATION
     Case 2:17-cv-00137-JAM-DB Document 35-1 Filed 09/03/19 Page 6 of 6



 1 prejudicial to Plaintiff.
 2           22)    Additionally, no good cause exists for Defendants to be granted the requested
 3 relief.
 4           23)    For all of the aforementioned reasons, Defendants’ ex parte application should be
 5 denied.
 6
 7 I declare under penalty of perjury of the laws of the State of California that the foregoing is true
 8 and correct and that this declaration was executed on this 1st day of September, 2019, at Oakland,
 9 California.
                                                               /s/Lateef H. Gray__________
10                                                             Lateef H. Gray, Esq.
11                                                             Attorney for Plaintiff

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28
                                               6                       2:17-cv-00137-JAM-DB
             DECLARATION OF LATEEF H. GRAY IN SUPPORT OF PLAINTIFF’S OBJECTION AND
                      OPPOSIITION TO DEFENDANTS’ EX PARTE APPLICATION
